   Case 5:19-cv-00199-C Document 39 Filed 03/08/21                      Page 1 of 1 PageID 219



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

SAMUEL SAN MIGUEL,                                   )
                                                     )
                        Plaintiff,                   )
                                                     )
                                                     )
                                                     )
MARSHA MCLANE, et ai.,                               )
                                                     )
                        Defendants.                  )    Civil Action No. 5:19-CV-199-C

                                                ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that PlaintifPs Complaint should be dismissed

without prejudice for want of prosecution.l

        The Court has reviewed the Findings, Conclusions, and Recommendation lor clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   hndings and conclusions of the Court. For the reasons stated

therein, it is ORDERED that PlaintifPs Complaint be DISMISSED without prejudice for want

ofprosecution in accordance with,federal Rule of Civil Procedure 4l(b).
                             ,4.1!
       SO ORDERED this             A
                                   day of March.2}2l.




                                                                              <.?'72'v4
                                                   AM                    S
                                                         OR            STATES DIS             JUDGE



      I Plaintiffhas failed to file tirnely objections to the United States Magistrate Judge's report and
recommendation and the time to do so has now expired.
